        Case 5:18-cv-01039-JKP-RBF Document 59 Filed 07/26/19 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


ALEXANDER STROSS,                                §
                                                 §
                    Plaintiff,                   §               5-18-CV-01039-FB-RBF
                                                 §
vs.                                              §
                                                 §
HEARST COMMUNICATIONS, INC.,                     §
HEARST CORPORATION, HEARST                       §
NEWSPAPERS, LLC, HEARST                          §
NEWSPAPERS II, LLC, HEARST                       §
SEATTLE MEDIA, LLC, HEARST                       §
MEDIA SERVICES CONNECTICUT,                      §
LLC, MIDLAND PUBLISHING                          §
COMPANY. LLC, HURON                              §
PUBLISHING COMPANY, LLC,                         §
EDWARDSVILLE PUBLISHING                          §
COMPANY, LLC,                                    §
                                                 §
                    Defendants.



                                             ORDER

         Before the Court is the status of the above-referenced case, which was referred to me for

disposition of all pretrial matters pursuant to Rules CV-72 and 1 of Appendix C of the Local

Rules of the United States District Court for the Western District of Texas. See Dkt. No. 52. On

July 23, 2019, I held an Initial Pretrial Conference at which all parties appeared through counsel

of record. For the reasons discussed on the record at the July 23 hearing, IT IS ORDERED

THAT:

      1) Defendants’ Motion for Protective Order, Dkt. No. 57, is GRANTED. The Court will

         enter the standard Western District of Texas Protective Order by separate order.




                                                 1
   Case 5:18-cv-01039-JKP-RBF Document 59 Filed 07/26/19 Page 2 of 3




2) Within seven (7) days from the date of the hearing, the parties shall meet and confer in

   good faith and submit to the Court a mutual agreeable ESI Protocol for the Court’s

   adoption.

3) Plaintiff’s Motion to Strike Defendants’ Affirmative Defenses, Dkt. No. 44, is HELD IN

   ABEYANCE. Within seven days (7) from the date of the hearing, Defendants shall

   amend their Answer to add specific factual allegations in support of Affirmative Defenses

   Numbers 4 and 5 so as to provide Plaintiff with fair notice of these defenses. To the

   extent Defendants seek to reserve their rights to add additional affirmative defenses, they

   should amend their Answer to make clear that any such amendment will be in accordance

   with the Federal Rules of Civil Procedure. Plaintiffs should expect that the filing of the

   Amended Answer will moot their Motion to Strike, Dkt. No. 44.

4) Plaintiff’s Motion to Compel, Dkt. No. 47, is GRANTED IN PART AND DENIED IN

   PART as follows:

               •   Defendants’ General Objections are OVERRULED.

               •   Within twenty-one (21) days from the date of the hearing, Defendants

                   shall supplement their responses to Plaintiff’s Requests for Interrogatories

                   and Requests for Production with the information requested at the hearing.

                   Specifically, to the extent Defendants are objecting to a request on the

                   grounds that Plaintiff is requesting a legal conclusion or has posed a vague

                   or ambiguous request, Defendants shall explain why they believe the

                   question is objectionable and how they define the term at issue.

                   Defendants shall then answer the question to the best of their ability.

                   Defendants shall also properly raise any privilege objections in accordance




                                            2
Case 5:18-cv-01039-JKP-RBF Document 59 Filed 07/26/19 Page 3 of 3




              with Federal Rule of Civil Procedure 26(b)(5)(A). Failure to properly raise

              and preserve an assertion of privilege may result in waiver of the

              privilege. Finally, in response to all written discovery requests, Defendants

              should indicate whether an answer or other responsive materials are being

              withheld or are unavailable. If information is unavailable, Defendants

              should specify whether they have conducted a reasonable and diligent

              search for the requested information.

          •   All other relief requested and not expressly granted herein is DENIED.

IT IS SO ORDERED.

SIGNED this 26th day of July, 2019.




                                      RICHARD B. FARRER
                                      UNITED STATES MAGISTRATE JUDGE




                                        3
